DETAILED ACTION
This Office action is in response to Request for Continued Examination filed 13 July 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: means for heating the auxiliary DEF tank in claim 23 and means for cooling the auxiliary DEF tank in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Turbak et al. (US 2016/0160731 A1; hereinafter Turbak) in view of Wright (US 2013/0186509 A1; hereinafter Wright) and further in view of Toshioka et al. (US 2010/0037599 A1; hereinafter Toshioka).
Regarding claim 1, Turbak discloses a system [100] for supplying diesel exhaust fluid (DEF) to an onboard DEF tank [103], comprising: an auxiliary DEF tank [113] having an onboard microprocessor-based controller (integral to generator controller [109], see [500, 520]); an auxiliary DEF supply line [114] configured for fluid communication between the auxiliary DEF tank [113] and the onboard DEF tank [103]; a pump [112] having a pump inlet [116] and configured to force fluid from the pump inlet [116] through the auxiliary DEF supply line [114], and wherein the controller (integral to generator controller [109], see [520]) is configured to execute a routine encoded in software for determining a failure in the system [100], wherein the routine comprising the following steps: (a) receiving a low DEF level signal [523] from an engine control module [109] of a diesel engine [102]l (b) running the pump [112] for one fill cycle [530]; (c) after completion of the fill cycle [530], reading an updated DEF level signal [523] (during next run of control system [520]) from the engine control module [109] and comparing the updated signal [523] to a validation point [524]; (d) if the updated DEF level signal [523] fails the comparison to the validation point [524], determining whether a maximum number of similar failures have occurred (paragraph 0029; “[i]f a level is not reached and the DEF transfer pump 112 makes too many timer-based attempts to fill the on-board DEF storage tank 103…”); and (e) if the maximum number of similar failures has occurred, stopping the pump [112] (paragraph 0029; “…the generator controller 109 may send out a fault code alerting an end user of a potential problem and shuts off the DEF transfer pump 112 thereby preventing it from making endless attempts to refill”) (paragraphs 0024, 0027-0029, 0038-0039, and Figures 1 and 5A).  Turbak does not disclose an air inlet or a three-way valve.  Wright, however, teaches a similar system [100] for supplying diesel exhaust fluid (DEF) [104] to an onboard DEF tank [102], comprising: an auxiliary DEF tank [108]; a pump [208] having a pump inlet [A] (see annotated Figure 2 below) and configured to force fluid from the pump inlet [A] through the auxiliary DEF supply line [112]; an air inlet [212]; a three-way valve [206] configured to switch between a first state which couples the auxiliary DEF tank [108] to the pump inlet [A], and a second state which couples the air inlet [212] to the pump inlet [A] (paragraphs 0010, 0013-0017, 0021, 0023-0032, Figure 4, and annotated Figure 2 below).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Turbak’s system to include an air inlet and a three-way valve configured to switch between a first state which couples the auxiliary DEF tank to the pump inlet, and a second state which couples the air inlet to the pump inlet because Wright teaches that this configuration purges stranded reductant in the reductant supply line which may freeze and block the reductant supply line (paragraphs 0015, 0027-0032, and Figure 2).  The modified Turbak does not disclose reading an updated DEF level signal after a subsequent predetermined DEF level stabilization delay. Toshioka, however, teaches a similar routine (Figure 6) comprising: after a subsequent predetermined DEF level stabilization delay [80 is affirmative], reading an updated DEF level signal [81] (paragraphs 0044-0048 and Figures 1 and 5-6).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to only read the modified Turbak updated DEF level signal after a subsequent predetermined DEF level stabilization delay because Toshioka teaches that this routine enables the level sensor to accurately detect the liquid level when the level is stabilized (paragraph 0046). 
     
    PNG
    media_image1.png
    550
    686
    media_image1.png
    Greyscale

Regarding claim 2, the modified Turbak discloses the system of claim 1 wherein the three-way valve [206 of Wright] when non-energized remains in the first state (see paragraphs 0017, 0031, and Figure 2 of Wright).
Regarding claim 3, the modified Turbak discloses the system of claim 2 wherein the controller (integral to generator controller [109], see [500, 520]) is electrically coupled [115] to the pump [112] and configured to command the pump [112] to start [530] in response to receiving a supply signal [523] (paragraphs 0028, 0038, 0039, and Figures 1 and 5A).
Regarding claim 4, the modified Turbak discloses the system of claim 3 wherein the supply signal [523] represents low DEF level in the onboard DEF tank [103] (paragraphs 0027, 0029, 0039, and Figure 5A).
Regarding claim 5, the modified Turbak does not disclose the supply signal being received by the controller via CAN bus protocol.  However, the examiner takes official notice that it is notoriously well known in the art to use CAN bus protocol in conjunction with engine control units to allow microcontrollers and devices to communicate with each other.  Additionally, it would have been obvious to choose from a finite number of identified, predictable communication networks with a reasonable expectation of success. As applicant did not traverse this assertion of official notice in the Non-Final Rejection mailed 4 October 2021, it is taken to be admitted prior art. 
Regarding claim 6, the modified Turbak discloses the system of claim 1, wherein the controller (integral to generator controller [109], see [500, 520]) is electrically coupled [115] to the pump [112] (paragraph0028 and Figure 2).  Wright discloses in the modified Turbak, a controller [114] electrically coupled to the pump [208] and to the three-way valve [206] and configured to receive a purge signal [404]; and wherein the controller [114], in response to receiving the purge signal [404], commands [406] the three-way valve [206] to switch to the second state, and commands the pump [208] to run for a predetermined time period (see paragraph 0032; until the refill and purging cycle is complete) after receiving the purge signal [404] (paragraphs 0015, 0017, 0021, 0029-0032, and Figures 2 and 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Turbak controller to command the three-way valve to switch to the second state in response to receiving the purge signal and command the pump to run for a predetermined time period after receiving the purge signal because Wright teaches that this configuration purges stranded reductant in the reductant supply line which may freeze and block the reductant supply line (paragraphs 0015, 0027-0032, and Figure 2).
Regarding claim 7, the modified Turbak does not disclose the controller, in response to receiving the purge signal, commanding the three-way valve to switch to the first state after the time period has lapsed.  However, Wright discloses the process [400] for filling the reductant tank [102] beginning [402] with the three-way valve [206] in the first state coupling the auxiliary DEF tank [108] to the pump inlet [A] (paragraphs 0017, 0024, Figure 4, and annotated Figure 2 above).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Turbak controller, in response to receiving the purge signal, to command the three-way valve to switch to the first state after the time period has elapsed because this would ready the system to perform the next run of the control routine for filling the reductant tank.
Regarding claim 10, the modified Turbak discloses the system of claim 6 wherein the purge signal [404 of Wright] represents high DEF level in the onboard DEF tank [103] (paragraphs 0015, 0029-0030, and Figures 2 and 4 of Wright).
Regarding claim 11, the modified Turbak does not disclose the purge signal being received by the controller via CAN bus protocol.  However, the examiner takes official notice that it is notoriously well known in the art to use CAN bus protocol in conjunction with engine control units to allow microcontrollers and devices to communicate with each other.  Additionally, it would have been obvious to choose from a finite number of identified, predictable communication networks with a reasonable expectation of success.  As applicant did not traverse this assertion of official notice in the Non-Final Rejection mailed 4 October 2021, it is taken to be admitted prior art.
Regarding claim 12, the modified Turbak discloses the system of claim 6, wherein the predetermined time period (see paragraph 0032 of Wright; until the refill and purging cycle is complete) is sufficient to allow the pump [112] to displace the DEF in the auxiliary DEF supply line [114] with air (Figure 1; also see paragraphs 0015, 0027-0032, and Figure 2 of Wright).
Regarding claim 13, the modified Turbak does not disclose the pump [112] being a positive displacement pump.  However, it would have been obvious to choose from a finite number of identified, predictable pumps, including a positive displacement pump, with a reasonable expectation of success.
Regarding claim 14, the modified Turbak discloses the system of claim 1 further comprising a portable enclosure [105, 111], wherein the controller (integral to generator controller [109], see [500, 520]) is configured for communicating, and wherein the portable enclosure [105, 111] contains the controller (integral to generator controller [109], see [500, 520]), the auxiliary DEF tank [113], the pump [112], the air inlet [212 of Wright], the three-way valve [206 of Wright], and at least part of the auxiliary DEF supply line [114] (paragraphs 0002, 0024, 0027-0028, and Figure 1; wherein the generator assembly system [100] includes semi-stationary (i.e., portable) construction equipment; also see Figure 2 of Wright).  The modified Turbak does not disclose the controller communicating via CAN bus protocol.  However, the examiner takes official notice that it is notoriously well known in the art to use CAN bus protocol in conjunction with engine control units to allow microcontrollers and devices to communicate with each other.  Additionally, it would have been obvious to choose from a finite number of identified, predictable communication networks with a reasonable expectation of success. As applicant did not traverse this assertion of official notice in the Non-Final Rejection mailed 4 October 2021, it is taken to be admitted prior art.
Regarding claim 16, Turbak discloses an autonomous auxiliary diesel exhaust fluid (DEF) supply system [100] for supplying DEF to an onboard DEF tank [103] in a diesel engine [102], comprising: an auxiliary DEF tank [113]; an auxiliary DEF supply line [114] configured for fluid communication between the auxiliary DEF tank [113] and the onboard DEF tank [103]; a pump [112] configured to force DEF through the auxiliary DEF supply line [114]; and a controller (integral to generator controller [109], see [500, 520]) electrically coupled [115] to the pump [112]; wherein the controller (integral to generator controller [109], see [500, 520]) is configured to command [530] the pump [112] responsive to DEF level signals [523] received from an engine control module [109] of the diesel engine [102], and wherein the controller (integral to generator controller [109], see [500, 520]) is configured to execute a routine encoded in software for automatically running a fill cycle, wherein the routine executed by the controller (integral to generator controller [109], see [500, 520]) comprises: running the pump [112] for one fill cycle [530]; after completion of the fill cycle [530], reading an updated DEF level signal [523] from the engine control module [109]; if the updated DEF level signal [523] indicates that the DEF tank [103] is not full [524 is positive], determining whether the pump [112] has run a maximum number of fill cycles (paragraph 0029; “[i]f a level is not reached and the DEF transfer pump 112 makes too many timer-based attempts to fill the on-board DEF storage tank 103…”) (paragraphs 0023-0024, 0027-0030, 0038-0039, and Figures 1 and 5A).  Turbak does not disclose running a purge cycle if the pump has run the maximum number of fill cycles or if the updated DEF level signal indicates that the DEF tank is full.  Wright, however, teaches a similar system [100] for supplying diesel exhaust fluid (DEF) [104] to an onboard DEF tank [102], comprising: an auxiliary DEF tank [108]; a pump [208]; and a controller [114] configured to execute a purge cycle [400] comprising: running a purge cycle [406]  if an updated DEF level signal [404] indicates that the DEF tank [102] is full  (paragraphs 0010, 0013-0017, 0021, 0023-0032, Figures 2 and 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Turbak’s system to run a purge cycle if the updated DEF level signal indicates that the DEF tank is full because Wright teaches that this configuration purges stranded reductant in the reductant supply line which may freeze and block the reductant supply line (paragraphs 0015, 0027-0032, and Figure 2).  The modified Turbak does not disclose reading an updated DEF level signal after a subsequent predetermined DEF level stabilization delay. Toshioka, however, teaches a similar routine (Figure 6) comprising: after a subsequent predetermined DEF level stabilization delay [80 is affirmative], reading an updated DEF level signal [81] (paragraphs 0044-0048 and Figures 1 and 5-6).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to only read the modified Turbak updated DEF level signal after a subsequent predetermined DEF level stabilization delay because Toshioka teaches that this routine enables the level sensor to accurately detect the liquid level when the level is stabilized (paragraph 0046). 
Regarding claim 17, the modified Turbak does not disclose the DEF level signals being generated according to CAN bus protocol.  However, the examiner takes official notice that it is notoriously well known in the art to use CAN bus protocol in conjunction with engine control units to allow microcontrollers and devices to communicate with each other. Additionally, it would have been obvious to choose from a finite number of identified, predictable communication networks with a reasonable expectation of success.  As applicant did not traverse this assertion of official notice in the Non-Final Rejection mailed 4 October 2021, it is taken to be admitted prior art.  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Turbak in view of Wright and Toshioka as applied to claim 6 above, and further in view of Sanghavi et al. (US 10,344,651, B1; hereinafter Sanghavi).
Regarding claims 8-9, the modified Turbak does not disclose the purge signal representing an off state or a shutdown command for a diesel engine.  Sanghavi, however, teaches a similar system [100] for supplying DEF to an onboard DEF tank [110], comprising: a controller [170] configured to receive a purge signal [208], wherein the purge signal [208] represents an off state of a diesel engine [10], wherein the purge signal [208] represents a shutdown command for a diesel engine [10] (col. 1 lines 20-31, col. 6 lines 30-38, col. 7 lines 3-9, 23-54, col. 10 lines 33-60, and Figures 1, 2A, 2B, and 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Turbak purge signal to represent an off state of a diesel engine or a shutdown command for a diesel engine because Sanghavi teaches that this configuration purges reductant from reductant delivery lines and pumps which may form reductant deposits leading to more frequent maintenance and higher maintenance costs (col. 3 lines 60-65).

Allowable Subject Matter
Claims 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 21, the combination including automatically running a purge cycle to replace DEF in the auxiliary DEF supply line with air in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  See Gräter (US 2012/0031073 A1) and Qi et al. (US 2014/0352280 A1) which both disclose a state of the art for purge cycles for DEF supply systems which have both an onboard DEF tank and an auxiliary DEF tank.

Response to Arguments
Applicant's arguments filed 28 June 2022 have been fully considered but they are not persuasive.
Regarding page 9 of the Remarks, the applicant argued that Turbak fails to teach automatically running a purge cycle as recited in claim 16. The examiner disagrees. Turbak discloses automatically running a fill cycle [530] (paragraphs 0027, 0039, and Figure 5A) which, when combined with Wright for the benefits provided in paragraph 20 above, includes an automatic purge cycle [406] (paragraphs 0029-0030 and Figure 2).  The purge cycle of the modified Turbak (see step [406], paragraphs 0029-0030, and Figure 2 of Wright) occurs automatically when the level of the reductant in the tank is above a pre-determined threshold.  Therefore, the examiner maintains that the modified Turbak disclose automatically running a purge cycle.  Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding pages 9-10 of the Remarks, the applicant argued that Turbak does not disclose reading an updated DEF level signal after a subsequent predetermined DEF level stabilization delay.  The examiner believes Turbak discloses a stabilization delay (see fourth paragraph of Continuation Sheet of Advisory Action mailed 13 July 2022); however, for the sake of clarity and to advance prosecution, Toshioka has been cited for the teaching of a stabilization delay for the benefit of enabling a DEF level sensor to accurately detect the liquid level (paragraph 0046) as outlined in paragraphs 8 and 20 above).  As such, claims 1 and 16 are still rendered obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746